Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.  Claims 1, 12 are amended; claims 2, 6 are cancelled.  Accordingly, claims 1, 3-5 and 7-13 are currently pending in the application.


EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Yuen on 3/31/2021.
Claim 1:
Replace “about 0.01 to about 5 mol” (line 2) after “mixing from” (line 2) and before “of
    PNG
    media_image1.png
    111
    231
    media_image1.png
    Greyscale
” (line 2) with “0.01 to about 5 mol%”.
Delete “about” (line 3) after “about 95 to” (line 3) and before “99.99 mol% of
    PNG
    media_image2.png
    89
    95
    media_image2.png
    Greyscale
” (line 3).
Delete “nitrite amides” (line 9) after “nitrates,” (line 9) and before “amines” (line 9).

Claim 5: Cancelled

Claim 12:
Replace “about 0.01 to about 5” (line 2) after “mixing from” (line 2) and before 2-(3-(4-methyl-6-oxo-1,6-dihydropyrimidin-2-yl)ureido)ethyl methacrylate” (lines 2-3) with “0.01 to about 5 mol%”.
Replace “about 95 to about 99.99” (lines 3-4) after “and from” (line 3) and before “
    PNG
    media_image2.png
    89
    95
    media_image2.png
    Greyscale
” (line 4) with “about 95 to 99.99 mol% of”.
Replace “azobisisobutyronitrile” (line 6) after “degassing the monomer solution, adding” (line 6) and before “to the monomer” (line 6) with “an initiator”.
Delete “nitrite amides” (line 12) after “nitrates,” (line 12) and before “amines” (line 12).

Claim 13:
Replace “about 0.01 to about 5” (line 2) after “mixing from” (line 2) and before “
    PNG
    media_image1.png
    111
    231
    media_image1.png
    Greyscale
” (line 2) with “0.01 to about 5 mol% of”.
Replace “about 95 to about 99.99” (line 3) after “and from” (lines 2-3) and before “methyl methacrylamide” (line 3) with “about 95 to 99.99 mol% of”.
Replace “azobisisobutyronitrile” (line 5) after “degassing the monomer solution, adding” (line 5) and before “to the monomer” (line 5) with “an initiator”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Present claims are drawn to a method comprising mixing 0.01 to about 5 mol% of 
    PNG
    media_image3.png
    119
    256
    media_image3.png
    Greyscale
 or 2-(3-(4-methyl-6-oxo-1,6-dihydropyridin-2-yl)ureido)ethyl methacrylate, and about 95 to 99.99 mol% of 
    PNG
    media_image4.png
    80
    96
    media_image4.png
    Greyscale
 or methyl methacrylamide in the presence of dimethyl sulfoxide (i.e. DMSO) to form a monomer solution, adding an initiator selected from peroxides, persulfates and a combination thereof to the monomer solution to form a thermoresponsive polymer that is soluble in 1750F water.
The cited prior art of record do not teach a method comprising using DMSO as a solvent in combination with recited initiators (i.e. persulfates, peroxides and combination thereof) in the polymerization of monomers of present claims.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764